Welles, Justice.
The law as to what an answer shall contain is found in § 149 of the Code. The first subdivision of that section is as follows: “ The answer of the defendant shall contain,
*322I. In respect to each allegation of the complaint controverted by the defendant, a general or specific denial thereof, or denial thereof according to his information and belief, or of any knowledge thereof sufficient to form a belief.”
The answer in this case is clearly within this section. The facts admitted are the execution of the note and the delivery of the policy. With regard to the residue of the complaint the defendant denies any knowledge thereof sufficient to form a belief.
If the facts admitted by the answer were sufficient to entitle ..the plaintiff to recover, this motion would be in order, and judgment would now be rendered in favor of the plaintiff. But such is not the case. There are material allegations in the complaint which are not admitted, and which remain to he established The defendant "by this denial has put the plaintiff to the proof of them. (See Monell's Prac. ed. of 1849, p. 146.)
The motion must he denied, with $7 costs.